Case 2:20-cv-01405-JCM-VCF Document 47 Filed 09/21/20 Page 1 of 6
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document37-1
                                      47 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page23ofof67
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document37-1
                                      47 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page34ofof67
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document37-1
                                      47 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page45ofof67
Case 2:20-cv-01405-JCM-VCF Document 47 Filed 09/21/20 Page 5 of 6




          September 21, 2020.
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document37-1
                                      47 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page67ofof67
